786 N.W.2d 270 (2010)
Catherine WILCOX, individually, and as Next Friend of Isaac Wilcox, a minor, Plaintiffs-Appellants, and
Sunrise Home Health Services, Inc., Intervening Plaintiff,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellee.
Docket No. 138602. COA No. 290515.
Supreme Court of Michigan.
August 18, 2010.

Order
On order of the Chief Justice, the motion for extension to July 9, 2010 of the time for filing the brief of plaintiffs-appellants is considered and it is GRANTED.